In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00238-CV

JOSEPH LITTLETON, Appellant               §    On Appeal from the 48th District Court

                                          §    of Tarrant County (048-299558-18)
V.
                                          §    April 23, 2020

NATIONSTAR MORTGAGE L.L.C.,               §    Opinion by Justice Gabriel
Appellee

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s summary-judgment order. It is ordered the

trial court’s summary-judgment order is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel